The judgment of the court was pronounced by
Rost, f.
'The record in this case is not certified in such a manner as would authorise us to pass upon the merits of the controversy, but the errors assigned ■by the appellant have reluctantly brought us to the conclusion that the judgment cannot stand. It was made final against one of the parties eight days after the service of the citation, and rendered jointly, against the father and the collateral relations of (he deceased, instead o"f being rendered against each for his proper share in-the succession. ’We will therefore remand the case; but, in so doing, we cannot refrain from expressing our regret, that a claim, such as this, Should be made the subject of a;protracted litigation.
The judgment is reversed, and the case remanded for further proceedings; ;the plaintiff and appellee paying the costs of this appeal.